Citation Nr: 0921125	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  08-17 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a 
shell fragment wound (SFW) to the eyes.  

2.  Entitlement to service connection for residuals of SFW to 
the eyes.

3.  Entitlement to service connection for a bilateral leg 
disorder, to include as secondary to service-connected SFW 
scars on both legs.  
  
4.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1950 to 
August 1952, serving in Korea during the Korean War.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

To support his claim, the Veteran and his daughter testified 
at a Board videoconference hearing in August 2008 before the 
undersigned Veterans Law Judge.  

The Veteran also appealed the RO's initial denial of service 
connection for SFW scars of both legs.  However, the RO 
resolved these issues in the Veteran's favor in a recent May 
2008 rating decision.  And he has not since appealed either 
the initial rating or effective date assigned for these 
conditions.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) (the Veteran must separately appeal these downstream 
issues).  Hence, these issues are no longer on appeal.

The Board notes that the Veteran submitted new medical 
evidence on the day of his August 2008 videoconference 
hearing.  This evidence has not yet been considered by the 
RO, the agency of original jurisdiction.  However, because 
this evidence was submitted with a waiver of RO 
consideration, the Board accepts it for inclusion in the 
record and consideration by the Board at this time.  See 38 
C.F.R. §§ 20.800, 20.1304 (2008).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

After reopening the new and material evidence claim, the 
Board is remanding the entire case to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.


FINDINGS OF FACT

1.  The RO denied service connection for a SFW to the face 
(eyes) in a June 1970 rating decision; the RO notified the 
Veteran of that denial but he did not initiate an appeal.

2.  Additional evidence received since that June 1970 
decision has not been previously considered - so is not 
duplicative or redundant of evidence already on file, and is 
relevant and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's June 1970 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 
20.202, 20.302, 20.1103 (2008).   

2.  New and material evidence has been submitted since that 
last prior, final denial of the SFW to the face claim.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Because the Board is granting the Veteran's petition to 
reopen his new and material evidence claim, and directing 
further development of all the claims on remand, there is no 
need to discuss at this time whether VA has complied with its 
duties to notify and assist.  If still necessary, the Board 
will make this preliminary determination once the additional 
remand development is completed, before readjudicating his 
claims on the underlying merits.

New and Material Evidence to Reopen the SFW Residuals to the 
Eyes

The RO originally denied service connection for a SFW to the 
face (eyes) in a June 1970 rating decision.  Although the 
Veteran submitted a Notice of Disagreement (NOD) with that 
decision, he did not perfect his appeal of that claim by 
filing a timely substantive appeal (e.g., VA Form 9 or 
equivalent statement), after the RO sent him an August 1970 
Statement of the Case (SOC).  Therefore, the June 1970 rating 
decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d); 20.200, 20.201, 20.202, 20.302, 20.1103 (2008).   

The RO chose not to reopen the claim in the November 2004 
rating decision on appeal.  Regardless of the RO's actions, 
the Board has jurisdictional responsibility to determine 
whether a claim previously denied by the RO is properly 
reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also 
Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and 
VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, the Board 
must initially determine on its own whether there is new and 
material evidence to reopen this claim before proceeding to 
readjudicate the underlying merits of this claim.  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end.
          
In the prior final June 1970 rating decision, the RO denied 
service connection for a SFW to the face because there was no 
medical evidence of residuals of a SFW to the face, as well 
as no in-service evidence of the injury. 

The Veteran filed a claim to reopen service connection for a 
SFW to the face in April 2004.  Therefore, the amended 
regulation for new and material evidence applies.  See 66 
Fed. Reg. at 45,620 (applying the revised version of 
38 C.F.R. § 3.156 to petitions to reopen filed on or after 
August 29, 2001). 

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  Under the revised 
standards, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).  In determining whether evidence is 
new and material, the credibility of the evidence in question 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) 
("Justus does not require the Secretary [of VA] to consider 
the patently incredible to be credible").

Here, the Board finds that new and material evidence within 
the meaning of 38 C.F.R. § 3.156(a) has been received since 
the last final June 1970 rating decision.  Specifically, 
August 2006 and April 2008 VA scar and eye examiners have 
diagnosed the Veteran with a right eye cornea scar, bilateral 
cataracts, pterygium in the right eye, and limited vision in 
the right eye.  The Veteran asserts these are residuals of an 
in-service SFW to the eyes.  The Veteran has limited his 
current claim to the eyes, as opposed to the entire face.  
Thus, presuming the credibility of this evidence, these 
records now demonstrate medical evidence of  current eye 
disabilities.  So this evidence relates to an unestablished 
fact necessary to substantiate his claim and raises a 
reasonable possibility of substantiating his claim; that is 
to say, this evidence is new and material and his claim is 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  


ORDER

As new and material evidence has been received, the claim for 
service connection for residuals of a SFW to the eyes is 
reopened.  To this extent, the appeal is granted.


REMAND

As discussed above, the new and material evidence claim is 
reopened.  However, before addressing the merits of all the 
claims at issue, the Board finds that additional development 
of the evidence is required.

First, with regard to the Veterans Claims Assistance Act of 
2000 (VCAA), the previous notice letters sent by the RO to 
the Veteran in April 2004, July 2004, and June 2008 are not 
fully sufficient.  Initially, the Board sees the Veteran was 
provided with sufficient notice for his service connection 
for PTSD claim.  However, despite his explicit claim for 
service connection for PTSD, the Veteran has also been 
diagnosed with a variety of mental disorders - depression, 
anxiety, and insomnia.  See VA psychiatric examination dated 
in October 2004 and VA medication list dated in July 2008.  
The Veteran also reported these symptoms at the hearing and 
to the VA examiner.  Thus, there may be some indication that 
the Veteran's symptoms arise from a psychiatric disorder 
other than PTSD.  

In this regard, recently, the U. S. Court of Appeals for 
Veterans Claims (Court) held that "a claim for benefits 
based on PTSD encompassed benefits based on anxiety and (or) 
a schizoid disorder because the evidence developed during the 
processing of the claim indicated that the symptoms for which 
[the claimant] was seeking VA benefits may have been caused 
by anxiety or schizoid disorder."  Clemons v. Shinseki, --- 
Vet. App. ----, ----, No. 07-0558, slip op. at 3 (Feb. 17, 
2009).  The Court explained that although a claimant may 
identify a particular mental condition on the claims form 
accompanying his application for VA benefits, the scope of 
the claim cannot be limited only to the condition stated, 
"but must rather be considered a claim for any mental 
disability that may reasonably be encompassed by several 
factors including: the claimant's description of the claim; 
the symptoms the claimant describes; and the information the 
claimant submits or that the Secretary obtains in support of 
the claim."  Clemons, slip op. at 5.  The Court's rationale 
was that the appellant, who was pro se, was "reasonably 
requesting benefits for symptoms of a mental condition he was 
not competent to medically identify."  Id. at 5.  The Court 
held that "as a self-represented layperson at the time his 
claim was filed, the appellant neither had the legal or 
medical knowledge to narrow the universe of his claim or his 
current condition to PTSD."  Id. at 4.  Rather than 
"limit[ing] its consideration of the claim based on the 
appellant's belief that he suffered from PTSD," the Court 
found that the Board should have also inquired into the 
appellant's "currently diagnosed mental conditions that are 
different from his lay hypothesis in his claim form."  Id. 
at 5.  In essence, the "breadth of the claim" was not 
limited to service connection for PTSD.  Id. at 6.  Moreover, 
when reviewing a claim, the Board is obligated to consider 
all reasonably raised matters regarding the issue on appeal.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  

Therefore, in the present case, the Board cannot limit its 
analysis of the Veteran's claim solely to PTSD.  His PTSD 
claim potentially encompasses psychiatric conditions other 
than PTSD.  As such, in the present case, the Board must 
remand the Veteran's acquired psychiatric disorder claim so 
that the RO may provide the Veteran with appropriate VCAA 
notice, which addresses service connection for an acquired 
psychiatric disorder (other than PTSD).   
   
Also, concerning VCAA notice, at the hearing the Veteran for 
the first time raised the issue of service connection for a 
bilateral leg disorder as secondary to his service-connected 
SFW scars on both legs.  See videoconference hearing 
testimony at page 3.  See also 38 C.F.R. § 3.310 (2008).  A 
remand is required for the RO to issue another VCAA letter 
that is compliant with 38 C.F.R. § 3.159(b)(1) and with all 
legal precedent.  

Second, the Veteran's VA treatment records on file only date 
to June 2004, some five years ago.  The Veteran indicated 
that he has received subsequent treatment for the issues on 
appeal at the VA Medical Center (VAMC) in New Orleans, 
Louisiana, as well as at the VA Outpatient Clinic (VAOPC) in 
Baton Rouge, Louisiana.  See videoconference testimony at 
pages 23, 30.  Therefore, these records should be obtained.  
38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3).  
See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is 
charged with constructive, if not actual, knowledge of 
evidence generated by VA).  

Third, the Veteran must be scheduled for a VA examination to 
obtain a medical opinion concerning the etiology of his 
current bilateral leg disorder on the basis of in-service 
incurrence, as well as on the basis of being secondary to 
service-connected SFW scars on both legs.  
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran 
originally contended he had bilateral joint pain and edema in 
both legs as the result of cold-weather exposure or heavy 
lifting during service.  See August 2005 NOD.  However, at 
the hearing, he contended his daily joint pain and edema in 
both legs was due to combat-related SFW injuries during 
service, or secondary to his service-connected SFW scars on 
both legs.  See videoconference hearing testimony at page 3.  
As such, the Veteran has not been consistent in his 
description of the source of his bilateral leg pain.  
Moreover, there is also some evidence the Veteran has chronic 
dependent pain and edema in both legs related to medications 
taken for his nonservice-connected hypertension.  See VA 
treatment record dated in June 2004.  The Veteran also has a 
diagnosis of Type II diabetes mellitus.  In short, what is 
required here is for the VA examiner to address the various 
theories of etiology raised by the Veteran and the evidence 
of record.  

Accordingly, the case is REMANDED for the following action:

1.	Send the Veteran a VCAA notice letter 
notifying him and his representative of 
any information or lay or medical 
evidence not previously provided that 
is necessary to substantiate his 
service connection claim for an 
acquired psychiatric disorder claim 
(other than PTSD).  This letter must 
advise the Veteran of what information 
or evidence that he should provide and 
what information or evidence VA will 
attempt to obtain on his behalf.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159.  This letter should also 
address his claim for secondary service 
connection for a bilateral leg disorder 
on the premise that it is proximately 
due to, the result of, or chronically 
aggravated by his service-connected SFW 
scars on both legs.  See 38 C.F.R. 
§ 3.310 (2008).  

2.	Obtain the records of any medical 
treatment for the Veteran regarding all 
issues on appeal since June 2004 from the 
VAMC in New Orleans, Louisiana, as well 
as at the VAOPC in Baton Rouge, 
Louisiana.  All attempts to secure these 
records, and any response received, must 
be documented in the claims file.  If no 
records are available, a response to that 
effect is required and should be 
documented in the file.

3.	Then arrange for the Veteran to undergo 
the appropriate VA examination to 
determine the nature and etiology of any 
current leg disorder.  The Veteran is 
hereby advised that failure to report for 
his scheduled VA examination, without 
good cause, may have adverse consequences 
for his claims.  The examination should 
include any diagnostic testing or 
evaluation deemed necessary.  And the 
claims file, including a complete copy of 
this remand, must be made available for 
review of the Veteran's pertinent medical 
history - including, in particular, the 
records of any treatment in question.  
The examination report must state whether 
such review was accomplished.  Based on a 
physical examination and comprehensive 
review of the claims file, the examiner 
is asked to provide an opinion responding 
to the following questions:  

(A)	Does the Veteran currently have 
a bilateral leg disorder 
involving pain and edema?  


(B)	If he does, is it at least as 
likely as not (50 percent or 
more probable) that any 
current bilateral leg 
disorder is directly related 
or attributable to his 
military service?  In making 
this determination, please 
discuss whether any current 
bilateral leg disorder is a 
cold-weather residual from 
service, or is due to heavy 
lifting during service, or is 
due to his confirmed combat-
related shell fragment 
injuries to the legs during 
service.  Please also discuss 
the significance, if any, of 
his diagnoses of hypertension 
and Type II diabetes mellitus 
in relation to his complaints 
of bilateral leg pain and 
edema.  See, e.g., VA 
treatment record dated in 
June 2004. 

(C)	Is it at least as likely as 
not (50 percent or more 
probable) that any current 
bilateral leg disorder is 
proximately due to, or is 
permanently aggravated by his 
the shell fragment wound 
scars on both legs?  In 
making this determination, 
please note that the RO 
already has service-connected 
the Veteran for combat-
related shell fragment wound 
scars to both legs.    

The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather the 
weight of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it 
is to find against it.  The examiner 
should discuss the rationale of the 
opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained 
from review of the record.  If the 
examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is 
not possible or feasible.

4.	Then, after securing the above records 
and completing the above development, 
readjudicate his claims in light of any 
additional evidence received.  If the 
claims are not granted to his 
satisfaction, send him and his 
representative a Supplemental SOC 
(SSOC) and give them an opportunity to 
respond to it before returning the file 
to the Board for further appellate 
consideration.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



.______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


